


 

Exhibit 10.40

 

STATION CASINOS, INC.

 

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

 

(as effective on January 1, 2001)

 

*   *   *   *   *

 

Section 1.                                          Purpose.  The purpose of the
Plan is to provide certain select employees of the Company with an opportunity
to defer the receipt of compensation for services rendered to the Company.  The
Plan is intended to aid the Company in retaining and attracting employees whose
abilities, experience and judgment can contribute to the continued progress of
the Company.  The Plan is being maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of the Company.

 

Section 2.                                          Definitions.

 

(a)                                  “Account(s)” means the Deferred
Compensation Account(s) and/or the Matching Account(s), as the context requires.

 

(b)                                  “Board” means the Company’s Board of
Directors.

 

(c)                                  “Bonus” means, with respect to any Plan
Year, any special and/or discretionary compensation amounts in excess of Salary,
determined by the Company to be payable to a Participant with respect to
services rendered for such Plan Year.

 

(d)                                  “Change in Control” shall mean the first to
occur of any of the following events:

 

(i)                                     Any “person” (as that term is used in
Section 13 and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”))
becomes the beneficial owner (as that term is used in Section 13(d) of the
Exchange Act), directly or indirectly, of 50% or more of the Company’s capital
stock entitled to vote in the election of directors;

 

(ii)                                  During any period of not more than two
consecutive years, not including any period prior to the adoption of this Plan,
individuals who at the beginning of such period constitute the board of
directors of the Company, and any new director (other than a

 

--------------------------------------------------------------------------------


 

director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (a), (c), (d) or (e) of this
Section 2) whose election by the board of directors or nomination for election
by the Company’s stockholders was approved by a vote of at least three-fourths
(3/4ths) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)                               The shareholders of the Company approve any
consolidation or merger of the Company, other than a consolidation or merger of
the Company in which the holders of the common stock of the Company immediately
prior to the consolidation or merger hold more than 50% of the common stock of
the surviving corporation immediately after the consolidation or merger;

 

(iv)                              The shareholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; or

 

(v)                                 The shareholders of the Company approve the
sale or transfer of all or substantially all of the assets of the Company to
parties that are not within a “controlled group of corporations” (as defined in
Code Section 1563) in which the Company is a member.

 

(vi)                              A “change in control” occurs as That event is
defined in the Indenture dated June 2, 1993, governing the Company’s
$110,000,000 principal amount of Senior Subordinated Notes Due 2003 and in
effect on the date on the initial issuance of those securities.

 

(e)                                  “Code” means the Internal Revenue Code
of 1986, as amended.

 

(f)                                    “Committee” means the Compensation
Committee of the Board.

 

(g)                                 “Company” means Station Casinos, Inc., a
[Nevada] corporation, and any successor thereto.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Deferred Compensation” means the Eligible
Earnings that are the subject of an elective deferral under Section 5.

 

(i)                                    “Deferred Compensation Account” means the
bookkeeping account established for a Participant under the Plan and to which
Deferred Compensation amounts, with respect to such Participant, are credited
from time to time, as adjusted from time to time as provided in the Plan.

 

(j)                                    “Participation Agreement and Deferral
Election form” means the form pursuant to which Eligible Executives elect to
become Participants in the Plan and to defer Eligible Earnings thereunder, in
such form as the Committee determines from time to time in its sole discretion.

 

(k)                                “Disability Retirement” means mental or
physical disability as determined by the Committee in accordance with standards
and procedures similar to those under the Company’s long-term disability plan,
if any.  At any time that the Company does not maintain such a long-term
disability plan, Disability shall mean the inability of a Participant, as
determined by the Committee, to substantially perform such Participant’s regular
duties and responsibilities due to a medically determinable physical or mental
illness which has lasted (or can reasonably be expected to last) for a period of
at least six (6) consecutive months.

 

(l)                                    “Eligible Earnings” means a Participant’s
aggregate cash Salary and Bonus payments for a Plan Year or such other period as
the Committee may, in its sole discretion, determine.

 

(m)                              “Eligible Executive” means any executive of the
Company, or any affiliate who is selected as being eligible for participation by
the Committee.

 

(n)                                 “Matching Account” means the bookkeeping
account established for a Participant under the Plan and to which the Company’s
matching allocations under Section 5 of the Plan are credited from time to time,
as adjusted from time to time under the Plan.

 

(o)                                  “Participant” means an Eligible Executive
who has elected to defer Eligible Earnings pursuant to the Plan.

 

(p)                                  “Plan” means the Station Casinos, Inc.
Amended and Restated Deferred Compensation Plan, as set forth herein and as
amended from time to time.

 

(q)                                  “Plan Year” means the calendar year.

 

3

--------------------------------------------------------------------------------


 

(r)                                  “Retirement” means a Participant’s
termination of employment with the Company and/or its affiliates after
(i) attaining age 60, (ii) after attaining age 50 with at least 10 full years of
service with the Company and/or its affiliates or (iii) meeting such other
criteria as the Committee may, in its sole discretion, determine.

 

(s)                                  “Salary” means, with respect to any Plan
Year, the regular gross base compensation paid by the Company to an employee for
such Plan Year (without regard to any reduction thereof pursuant to the Plan or
any 401(k), cafeteria, flexible spending, thrift or savings plan maintained by
the Company), exclusive of Bonus payments and any other incentive or special
payments made by the Company to such employee, as determined by the Committee.

 

(t)                                    “Vested Matching Account” shall mean,
with respect to any Participant, the product of (i) such Participant’s Matching
Account, (ii) the number of full Plan Years during which the Participant
(a) participated in the Plan, and the predecessor plan, and (b) was actively
employed by the Company and/or its affiliates, (not to exceed 5 years), and
(iii) 0.2, provided, however, that (a) in the event of (I) a Participant’s
termination of employment on account of death, Retirement, or Disability
Retirement, or (II) a Change in Control or the termination of the Plan, then
such Participant’s Vested Matching Account shall be equal to such Participant’s
Matching Account, (b) the Committee may, in its sole discretion, increase a
Participant’s Vested Matching Account up to the level of such Participant’s
Matching Account, and (c) in the event of distributions from the Vested Matching
Account on or prior to a Participant’s termination of employment, then the
Vested Matching Account of such Participant shall be calculated as provided
above without giving effect to such distributions, except that any distributions
from such Participant’s Vested Matching Account so calculated shall then be
subtracted from such Vested Matching Account in calculating the Vested Matching
Account.

 

Section 3.                                          Eligibility.  Individuals
eligible to participate in the Plan shall consist of the Eligible Executives of
the Company.

 

Section 4.                                          Administration.

 

(a)                                  The Plan shall be administered by the
Committee.  The Committee is authorized to construe and interpret the Plan and
promulgate, amend and rescind rules and regulations relating to the
implementation, administration and maintenance of the Plan.  Subject to the
terms and conditions of the Plan, the Committee shall make all determinations
necessary or advisable for the implementation, administration and maintenance of
the Plan including,

 

4

--------------------------------------------------------------------------------


 

without limitation, determining the Eligible Executives and correcting any
technical defect(s) or technical omission(s), or reconciling any technical
inconsistency(ies), in the Plan.  The Committee may designate persons other than
members of the Committee to carry out the day-to day ministerial administration
of the Plan under such conditions and limitations as it may prescribe; provided,
however, that the Committee shall not delegate its authority with regard to the
determination of Eligible Executives.  The Committee’s determinations under the
Plan need not be uniform and may be made selectively among Participants, whether
or not such Participants are similarly situated.  Any determination, decision or
action of the Committee in connection with the construction, interpretation,
administration, implementation or maintenance of the Plan shall be final,
conclusive and binding upon all Participants and any person(s) claiming under or
through any Participants.

 

(b)                                  The Company will indemnify and hold
harmless the Committee and each member thereof against any cost or expense
(including without limitation attorney’s fees) or liability (including without
limitation any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act, except in the case of
willful gross misconduct or gross negligence.

 

(c)                                  All fees and expenses incurred by the
Committee and the Company with respect to the administration of the Plan shall
be paid by the Company.

 

(d)                                  The Committee shall have final and
exclusive authority to decide all questions arising in connection with a
Participant’s or a beneficiary of a deceased Participant’s claim for benefits
under the Plan.

 

Section 5.                                          Participation; Elective
Deferrals; Matching Allocations.

 

(a)                                  To elect to participate in the Plan for a
particular Plan Year, an Eligible Executive must execute a Participation
Agreement and Deferral Election form and file such form with the Committee (or
its designee) before the commencement of such Plan Year.  To participate in the
Plan during the year in which the Plan is first implemented, the Eligible
Executive must make an election to defer Eligible Earnings for services to be
performed subsequent to the election within 30 days after the effective date of
the Plan.  To participate in the Plan during the first year in which an
individual becomes eligible to participate in the Plan, the new Eligible
Executive must make an election to defer Eligible Earnings for services to be

 

5

--------------------------------------------------------------------------------


 

performed subsequent to the election within 30 days after the date the new
Eligible Executive , becomes eligible.  Such election shall:

 

(i)                                     contain a statement that the Eligible
Executive elects to defer a portion of the Eligible Executive’s Eligible
Earnings up to 90% of aggregate cash Salary and up to 100% of the Bonus payments
thereof for a specified Plan Year that become payable to the Eligible Executive
after the filing of such election, or such other limits as the Committee may
determine from time to time in its sole discretion.  The minimum dollar amount
of Eligible Earnings that an Eligible Executive may elect to defer for any Plan
Year is $2,000, or such other minimum as the Committee may determine from time
to time in its sole discretion, and such amount shall be pro rated with respect
to an individual who becomes an Eligible Executive during a Plan Year;

 

(ii)                                  apply only to the Eligible Earnings
consisting of Salary otherwise payable to the Eligible Executive during the Plan
Year for which such election is made and to any Bonus payment that is
attributable to the Eligible Executive’s services rendered to the Company during
the Plan Year for which such election is made (whether or not actually payable
in such Plan Year);

 

(iii)                               be irrevocable (except as provided in (v) or
(vi) below and as provided in Section 9) with respect to the Plan Year to which
it applies;

 

(iv)                              specify whether upon the Participant’s
termination of employment by reason of Retirement, or Disability Retirement, the
balance of the Participant’s Deferred Compensation Account shall be paid, or in
the case of installment payments, commence being paid, as soon as
administratively practicable following the effective date in which the
termination of the Participant’s employment by reason of Retirement or
Disability Retirement occurs, or as soon as administratively possible following
the beginning of the Plan Year immediately following the Plan Year in which such
termination of employment by reason of Retirement or Disability Retirement
occurs;

 

(v)                                 specify a date, no earlier than three
complete Plan Years after the date such election is made, that the Deferred
Compensation and the Vested Matching Account will be paid to the Participant.  A
Participant may make a one-time election to delay or cancel the date on which
the Deferred Compensation will be paid; provided, however, that such one-time
election to delay and/or cancel the payment date shall only be

 

6

--------------------------------------------------------------------------------


 

effective with respect to payments of Deferred Compensation to be made no
earlier than one complete Plan Year after the date of such changed election.  If
a payment of Deferred Compensation is to be made to a Participant prior to the
date which is one complete Plan Year after the date of such changed election,
such Participant’s Deferred Compensation shall be paid in accordance with his or
her most recent other election made more than one complete Plan Year prior to
the payment date of such Participant’s Deferred Compensation, the minimum
payment in any Plan Year under this Section 5(v) is $2,500, or such other amount
as may be determined by the Committee.  In addition, no more than one payment
under this section (v) may be made during any Plan Year; and

 

(vi)                              specify the form, either a lump sum or annual
installments over a five, ten or fifteen year period, in which the Deferred
Compensation will be paid to the Participant; provided, however, that in the
event of a Participant’s termination of employment for any reason other than his
or her Retirement or Disability Retirement prior to the distribution of his or
her Deferred Compensation, such Participant’s Deferred Compensation shall be
paid in a single lump sum regardless of his or her election under this
Section 5(vi).  A Participant may change his or her election as to the form in
which Deferred Compensation will be paid in the event of his or her Retirement,
or Disability Retirement, at any time prior to the payment of Deferred
Compensation or the commencement of Deferred Compensation distributions;
provided, however, that such election to change the distribution form shall only
be effective with respect to payments of Deferred Compensation made or
commencing no earlier than one complete Plan Year after the date of such changed
election.  If a Participant does commence payments of Deferred Compensation
prior to the date which is one complete Plan Year after the date of such changed
election, such Participant’s Deferred Compensation shall be paid in accordance
with his or her most recent other election made more than one complete Plan Year
prior to the payment date of, or commencement of, such Participant’s Deferred
Compensation.

 

(b)                                  Upon receipt of an Eligible Executive’s
Participation Agreement and Deferral Election form, the Company shall establish
as an accounting entry an individual Deferred Compensation Account for such
Eligible Executive and such Eligible Executive shall become a Participant under
the Plan.  Thereafter, the Company shall credit the Participant’s

 

7

--------------------------------------------------------------------------------


 

Deferred Compensation Account with all Deferred Compensation which would
otherwise have been payable to the Eligible Executive in the absence of an
election under the Plan.  The Deferred Compensation Account shall be credited no
less frequently than the last day of each month in an amount equal to the sum of
the Deferred Compensation that would otherwise have been paid by the Company in
accordance with the Company’s normal payroll practices for such month.

 

(c)                                  On the last day of each Plan Year, or on
the last day of such other period(s) as determined by the Committee, in its sole
discretion, for those Participants employed by the Company on such day, an
amount equal to the amount of Deferred Compensation for each such Participant
for such Plan Year or other applicable period shall be credited to each such
Participant’s Matching Account; provided, however, that (i) not more than 5% of
a Participant’s Eligible Earnings for such Plan Year or other applicable period
shall be credited to such Participant’s Matching Account, and (ii) any Deferred
Compensation relating to stay-on or signing bonuses shall not result in any
credit to a Participant’s Matching Account.  Notwithstanding the prior sentence,
the Committee may, in its sole discretion, credit a Participant’s Matching
Accounts where that Participant is no longer employed on the last day of the
Plan Year or credit a Participant’s Matching Account an amount in excess of 5%
of a Participant’s Eligible Earnings.

 

Section 6.                                          Investment of Account
Balances.  During and for each Plan Year, the balances in each Participant’s
Accounts will be deemed to be invested, as of the date elective deferrals are
credited to such Accounts under the Plan, in such investment vehicle(s) offered
by the Committee in its sole discretion and selected by the Participant;
provided, however, that the Committee may, in its sole discretion, choose to
disregard the Participant’s selection and select the investment vehicle(s) in
which the Participant’s Deferred Compensation Account will be deemed to be
invested.  In addition, the Committee shall, in its sole discretion, have the
right to change the investment vehicles(s) offered to Participants at any time
and from time to time.  At the end of each month, or such other period as
determined by the Committee, each Participant’s Accounts shall be adjusted
pursuant to Section 7 below and such adjusted Account balances shall then be
reinvested for the immediately succeeding period.  Participants shall have the
option to change their selection of investment vehicles as of the end of each
month, or such other period as determined by the Committee.

 

8

--------------------------------------------------------------------------------


 

Section 7.                                          Valuation.  At the end of
each month, or such other period as may be determined by the Committee, the
balance(s) in the Accounts of each Participant shall be determined by the
Company, taking into account any increase therein resulting from such
Participant’s Deferred Compensation contributions from deferred Eligible
Earnings for such period under Section 5, if any, and any earnings, losses,
stock dividends, and/or adjustment for stock splits, as applicable, attributable
to the deemed investment of the Participant’s existing Accounts for such period
under Section 6, if any, and any decrease therein resulting from the
distribution to such Participant, of any installment pursuant to such
Participant’s Participation Agreement and Deferral Election form under
Section 8.  The balance determined, as of the end of each Plan Year, or such
other period as determined by the Committee, shall be communicated in writing,
or such other form as determined by the Committee in its sole discretion, to
each Participant as soon as practicable after the end of such applicable period.

 

Section 8.                                          Payment of Deferred
Compensation.

 

(a)                                  The accrued balance in a Participant’s
Deferred Compensation Account and Vested Matching Account shall be paid to a
Participant, or, in the case of any Participant’s death prior to payment, the
Participant’s designated beneficiary(ies), in cash, no later than the earlier
of:

 

(i)                                     in the event that the Participant has
selected a date pursuant to Section 5(a)(v) to receive a distribution while he
or she is still employed by the Company and/or its affiliates, then the
Participant shall receive a lump sum payment of the portion of the Deferred
Compensation Account attributable to such selection and any portion of the
Vested Matching Account attributable to such portion of the Deferred
Compensation Account as soon as practicable after the date so selected by the
Participant.

 

(ii)                                  in the event the Participant has elected
withdrawals pursuant to Section 9, then with respect to the amount so withdrawn,
as soon as practicable following any such withdrawals;

 

(iii)                               in the event of a termination of the
Participant’s employment with the Company and/or its affiliates (other than as a
result of Retirement or Disability Retirement), then in a lump sum as soon as
practicable after the end of the month, or such other period as determined by
the Committee, in its sole discretion, in which the Participant’s employment was
terminated;

 

9

--------------------------------------------------------------------------------


 

(iv)                              in the event of a termination of the
Participant’s employment with the Company and/or its affiliates as a result of
Retirement or Disability Retirement, then as soon as practicable following such
termination in the form selected by the Participant pursuant to
Section 5(a)(iv).

 

(b)                                  Any distributions made from the Deferred
Compensation Account shall reduce the balance of such Deferred Compensation
Account and any distributions made from the Vested Matching Account shall reduce
both the balance of such Participant’s Matching Account and the balance of such
Participant’s Vested Matching Account.  Upon a Participant’s termination of
employment, any excess of such Participant’s Matching Account over such
Participant’s Vested Matching Account shall be forfeited and the Company shall
have no obligation to pay such amounts to such Participant.

 

(c)                                  In the event that a Participant’s
employment terminates on account of the Participant’s death, then, in addition
to the payments provided in (a) and (b) above, the Participant’s designated
beneficiary shall receive an additional payment, at the same time as payment is
made under (a) above, equal to the product of (i) 2 and (ii) the total Deferred
Compensation deferred by the Participant under the Plan (such calculation shall
be made without taking into account any earnings or losses with respect to such
deferrals, but reducing total Deferred Compensation amount by any such Deferred
Compensation previously distributed from the Plan or withdrawn by the
Participant prior to his or her death); with the maximum amount payable under
this Section 8(c) of $3,000,000.  Notwithstanding this Section 8(c), in the
event of a Participant’s suicide prior to later of (i) January 1, 2003 or
(ii) the Participant’s completion of two full years of Plan participation, no
additional payment shall be made hereunder.

 

(d)                                  All payments under
Sections 8(a) and 8(b) shall include earnings and/or losses as determined in
accordance with Section 7.

 

Section 9.                                          On Demand Election; Hardship
Withdrawals.

 

(a)                                  A Participant may elect, at any time, to
withdraw all or any portion (subject to a minimum of the lesser of $5,000 or the
sum of the Participant’s remaining Deferred Compensation Account and Vested
Matching Account) of his or her Deferred Compensation Account and Vested
Matching Account, less a withdrawal penalty equal to 10% of such amount (the net
amount shall be referred to as the “Withdrawal Amount”).  This election can be
made by the Participant at any time, before or after the Participant’s
termination of employment for any

 

10

--------------------------------------------------------------------------------


 

reason, including, Retirement or Disability Retirement, and whether or not the
Participant is in the process of being paid pursuant to an installment payment
schedule.  Once the Withdrawal Amount is paid, the Participant shall not be
eligible to make any deferrals under the Plan during the remainder of the Plan
Year in which the Withdrawal Amount is paid, and the following Plan Year.

 

(b)                                  In the event that a Participant suffers a
financial hardship, as determined by the Committee, in its sole discretion, a
Participant may cease all deferrals under the Plan for the remainder of the Plan
Year and, if such cessation of deferrals is not sufficient to relieve the
financial hardship, then the Participant may withdraw from his Deferred
Compensation Account and Vested Matching Account, a sufficient amount to relieve
his or her financial hardship (subject to a minimum of the lesser of $1,000 or
the sum of the Participant’s Deferred Compensation Account and Vested Matching
Account) of his or her Deferred Compensation Account and Vested Matching
Account.  Once a Participant has ceased his deferrals for a Plan Year pursuant
to this Section 9(b), the Participant shall not be eligible to make any
deferrals under the Plan for the remainder of that Plan Year and the following
Plan Year.

 

Section 10.                                   Amendment; Termination.  The Plan
may be amended or modified at any time by the Board except that no such
amendment or modification shall have a material adverse effect on the balance of
any Participant’s Deferred Compensation Account as of the effective date of any
such amendment or modification (without the consent of the Participant or, if
the Participant is dead, his or her beneficiary(ies)).  The Board may terminate
the Plan at any time, in which event the Matching Account will become fully
vested and each Participant’s Deferred Compensation and Matching Account will be
paid out in a lump sum as soon as practicable after such termination.

 

Section 11.                                   Participant’s Rights Unsecured; No
Duty to Invest.  The right of a Participant to receive any distribution
hereunder shall be an unsecured claim against the general assets of the Company.
 No Company assets shall in any way be subject to any prior claim by any
Participant.  The Company shall have no duty whatsoever to set aside or invest
any amounts credited to any Deferred Compensation Account established under the
Plan.  Nothing in the Plan shall confer upon any employee of the Company any
right to continued employment with the Company, nor shall it interfere in any
way with the right, if any, of the Company to terminate the employment of any
employee at any time for any reason.  A Participant shall have no right, title,

 

11

--------------------------------------------------------------------------------


 

or interest whatsoever in or to any specific assets of the Company, nor any
investments, if any, which the Company may make to aid it in meeting its
obligations hereunder.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and any Participant
or any other person.  The Company may, but is not obligated to, enter into a
“rabbi” trust agreement to provide for a source of funds out of which all or any
portion of the benefits under the Plan may be satisfied.

 

Section 12.                                   Restrictions on Alienation.  No
amount deferred or credited to any Account under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, levy or charge.  Any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber, levy or charge the same shall be void; nor
shall any amount in any manner be subject to any claims for the debts,
contracts, liabilities, engagements or torts of the Participant (or the
Participant’s beneficiary or personal representative) entitled to such benefit.
 No Participant shall be entitled to borrow at any tune any portion of the
Participant’s Account balance under the Plan.

 

Section 13.                                   Withholding.  There shall be
deducted from all payments under the Plan the amount of any taxes required to be
withheld by any Federal, state, local or other government.  The Participants,
their beneficiaries and persona! representatives shall bear any and all Federal,
foreign, state, local, income, or other taxes imposed on amounts paid under the
Plan.

 

Section 14.                                   Participants Bound by Terms of the
Plan.  By electing to become a Participant, each Eligible Executive shall be
deemed conclusively to have accepted and consented to all terms of the Plan and
all actions or decisions made by the Company with regard to the Plan.  Such
terms and consent shall also apply to and be binding upon the beneficiaries,
personal representatives and other successors in interest of each Participant.

 

Section 15.                                   Designation of Beneficiary(ies). 
Each Participant under the Plan may designate a beneficiary or beneficiaries to
receive any payment which tinder the terms of the Plan becomes payable on, after
or as a result of the Participant’s death.  At any time, and from time to time,
any such designation may be changed or cancelled by the Participant without the
consent of any such beneficiary(ies).  Any such designation, change or
cancellation must be on a form provided for that purpose by the Committee and
shall not be effective until received by the Committee.  If no beneficiary(ies)
has been designated by a deceased Participant, or if the

 

12

--------------------------------------------------------------------------------


 

designated beneficiaries have predeceased the Participant, the beneficiary shall
be the Participant’s estate.  If the Participant designates more than one
beneficiary, any payments under the Plan to such beneficiaries shall be made in
equal shares unless the Participant has expressly designated otherwise, in which
case the payments shall be made in the shares designated by the Participant.

 

Section 16.                                   Severability of Provisions.  In
the event any provision of the Plan would serve to invalidate the Plan, that
provision shall be deemed to be null and void, and the Plan shall be construed
as if it did not contain the particular provision that would make it invalid.
 The Plan shall be binding upon and inure to the benefit of (a) the Company and
its respective successors and assigns, and (b) each Participant, his or her
designees and estate.  Nothing in the Plan shall preclude the Company from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation, or engaging in any other corporate
transaction.

 

Section 17.                                   Governing Law and Interpretation.
 The Plan shall be construed and enforced in accordance with, and the rights of
the parties hereto shall be governed by, the laws of the State of Nevada,
without regard to the principles of conflict of laws thereof.  This Plan shall
not be interpreted as either an employment or trust agreement.

 

Section 18.                                   Other Company Benefit and
Compensation Programs.  Payments and other benefits received by a Participant
under the Plan shall not be deemed a part of a Participant’s compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Company or any affiliate
of the Company.  The existence of the Plan notwithstanding, the Company may
adopt such other compensation plans or programs and additional compensation
arrangements as it deems necessary to attract, retain and motivate employees.
 The Committee is authorized to cause to be established a trust agreement or
several trust agreements or similar arrangements from which the Committee may
make payments of amounts due or to become due to any Participants under the
Plan.

 

Section 19.                                   Effective Date of the Plan.  The
Plan, as amended and restated, shall be effective upon its adoption by the
Company.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Plan is hereby adopted by the Company on this 31st day
of December, 2000.

 

 

Station Casinos, Inc.

 

 

 

By:

/s/ Glenn C. Christenson

 

 

 

 

Title:

Executive Vice President and

 

 

Chief Financial Officer

 

14

--------------------------------------------------------------------------------

 
